IN THE
                        TENTH COURT OF APPEALS

                               No. 10-18-00187-CR

THE STATE OF TEXAS,
                                                        Appellant
v.

DWAYNE ROBERT HEATH,
                                                        Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2017-241-C2


                                    ORDER


      Appellee's motion for rehearing dated November 14, 2018 is denied.

                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Denied
Order delivered and filed December 5, 2018